The Court of Errors reversed this decision, and held that the emigration of a belligerent. flagrante hello, to a neutral country, did not render him incapable of being naturalized, so as to become a citizen of a neutral power; and that his nat* uralizniion vested him wiih the character of a neutral, to all intents, and that therefore the warrant of neutral property was fully supported by such a citizenship.
It was also held that the insured was not bound to disclose the period of his emigration to the underwriter.